DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 15 recite receiving a query regarding an entity; creating a result set of digital content responsive to the query, wherein creating the result set of digital content comprises: obtaining a set of digital content, each digital content item in the set of digital content including one or more keywords, extracting core content from a first digital content item in the set of digital content, determining an amount of duplicate data between a second digital content item in the set of digital content and a third digital content item in the set of digital content, modifying the set of digital content by (i) removing the first digital content item from the set of digital content based on an insufficient match between the core content and the one or more keywords and (ii) removing the second digital content item from the set of digital content based on the amount of duplicate data exceeding a threshold amount, determining, for each digital content item in the modified set of digital content, a content attribute based on content in the digital content item, and selecting, as the result set of digital content, a subset of digital content from the set of digital content, wherein the subset of digital content 
The limitation of “obtaining a set of digital content, each digital content item in the set of digital content including one or more keywords,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses a person collecting information.
The limitation of “extracting core content from a first digital content item in the set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting” in the context of this claim encompasses a person copying particular information from the digital content.
The limitation of “determining an amount of duplicate data between a second digital content item in the set of digital content and a third digital content item in the set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person comparing information in one document to another.
The limitation of “removing the first digital content item from the set of digital content based on an insufficient match between the core content and the one or more keywords,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step 
The limitation of “removing the second digital content item from the set of digital content based on the amount of duplicate data exceeding a threshold amount,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses a person crossing an entry off a list using pen and paper.
The limitation of “determining, for each digital content item in the modified set of digital content, a content attribute based on content in the digital content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person forming a judgment as to what is to be analyzed.
The limitation of “selecting, as the result set of digital content, a subset of digital content from the set of digital content, wherein the subset of digital content is selected based on the content attribute determined for each digital content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses a person performing an analysis of documents, and noting documents that satisfy a criteria using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using devices to receive a query and output the results of the query amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.
In claims 2, 9, and 16, the “obtaining,” “matching,” “identifying,” and “determining” limitations each, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” encompasses a person reading, “matching” encompasses a person correlating, “identifying” encompasses a person reading, and “determining” encompasses a person forming a judgment.  The additional elements of inputting the user preference, transmitting the keyword query, and receiving a match are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.

In claims 4, 11, and 18, the “output a probability” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” entails a person performing a calculation of a probability.  The additional element of the machine-learning model is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.
In claims 5, 12, and 19, the “removing” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “removing” entails a person crossing out an entry using pen and paper.  The additional element of the machine-learning model is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.
In claims 6, 13, and 20, the “manual review” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer 
In claims 7, 14, and 21, the “determining” and “selecting” limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” entails a person forming a judgment, and “selecting” entails a person marking down which documents satisfy the judgment.  The additional element of receiving the weights from a user is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 11, 13, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0220650 A1 (hereinafter “Tsai”), in view of Conrad et al., US 7,809,695 B2 (hereinafter “Conrad’), and Altaf et al., US 2010/0082570 A1 (hereinafter “Altaf”).

As per claims 1, 8, and 15 Tsai teaches:
receiving, via the network interface device and from the client device, a query regarding an entity (Tsai ¶ 0025, “a keyword designating step of receiving a designated keyword including at least one component keyword so as to determine a searching condition”),
creating a result set of digital content responsive to the query, wherein creating the result set of digital content comprises:
obtaining, via the network interface device and from the search computing device, a set of digital content, each digital content item in the set of digital content including one or more keywords (Tsai ¶ 0025, “the plurality of patent sections of each patent specification in the patent database”),
extracting core content from a first digital content item in the set of digital content (Tsai ¶¶ 0031, 0038-41), where the predefined sections are core content; and
modifying the set of digital content by (i) removing the first digital content item from the set of digital content based on an insufficient match between the core content and the one or more keywords (Tsai ¶ 0042), where a relatively lower-ranked document is not displayed at a first time that a relatively higher-ranked document is displayed, thereby removing it as claimed.
causing the network interface device to transmit a message configured for providing the client device with access to the result set of digital content (Tsai ¶ 0042), where the higher-ranked document .

Tsai, however, does not explicitly teach:
determining an amount of duplicate data between a second digital content item in the set of digital content and a third digital content item in the set of digital content,
modifying the set of digital content by (ii) removing the second digital content item from the set of digital content based on the amount of duplicate data exceeding a threshold amount;
determining, for each digital content item in the modified set of digital content, a content attribute based on content in the digital content item, or
selecting, as the result set of digital content, a subset of digital content from the set of digital content, wherein the subset of digital content is selected based on the content attribute determined for each digital content item.

The analogous and compatible art of Conrad, however, teaches:
determining an amount of duplicate data between a second digital content item in the set of digital content and a third digital content item in the set of digital content (Conrad 12:49-58), where determining the term vector overlap is the claimed determining, and
modifying the set of digital content by (ii) removing the second digital content item from the set of digital content based on the amount of duplicate data exceeding a threshold amount (Conrad 12:49-58; 14:32-35), where documents are removed as being duplicates based on the term vector overlap being above a threshold.



Neither Tsai nor Conrad, however, teach:
determining, for each digital content item in the modified set of digital content, a content attribute based on content in the digital content item, or
selecting, as the result set of digital content, a subset of digital content from the set of digital content, wherein the subset of digital content is selected based on the content attribute determined for each digital content item.

The analogous and compatible art of Altaf, however, teaches:
determining, for each digital content item in the modified set of digital content, a content attribute based on content in the digital content item (Altaf ¶ 0021), where the number of times a keyword appears in the search result is the content attribute, or
selecting, as the result set of digital content, a subset of digital content from the set of digital content, wherein the subset of digital content is selected based on the content attribute determined for each digital content item (Altaf ¶ 0021), where only search results containing more than a threshold number of appearances are retained.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Altaf with those of Tsai and Conrad to limit search results to those having a threshold appearance of keywords in order to produce search results that are more relevant to the searching user.

As per claims 4, 11, and 18 the rejection of claims 1, 8, and 15 is incorporated, but Tsai does not teach, while Conrad teaches:
wherein determining the amount of duplicate data between the second digital content item in the set of digital content and the third digital content item in the set of digital content comprises applying, to the second digital content item and the third digital content item, a machine-learning model (Conrad 8:51-69), where generating signatures using IDF data is the applying that is trained to compare core content of the second digital content item and core content of the third digital content item (Conrad 4:21-46), where creating the IDF table is the training, and to output a probability of the core content of the second digital content item being a duplicate of the core content of the third digital content item (Conrad 12:49-58), where the percentage of terms overlapping is the claimed probability.

It would therefore have been obvious to one of ordinary skill at the time of filing to combine the teachings of Conrad with those of Tsai to remove duplicates from search results through the method of Conrad in order to assist users locate relevant search results (Conrad 1:50-58).

As per claims 6, 13, and 20, the rejection of claims 1, 8, and 15 is incorporated, but Tsai does not teach, while Altaf teaches:
wherein a fourth digital content item in the result set of digital content is selectable via a graphical interface for manual review based on the content attribute for the fourth digital content item exceeding a threshold value (Altaf ¶¶ 0026-29), where displaying the search results allows a user to review them.

.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0220650 A1 (hereinafter “Tsai”), in view of Conrad et al., US 7,809,695 B2 (hereinafter “Conrad’), and Altaf et al., US 2010/0082570 A1 (hereinafter “Altaf”), and further in view of Bhatia et al., US 2015/0058344 A1 (hereinafter “Bhatia”), and Morton et al., US 2008/0010276 A1 (hereinafter “Morton”).

As per claims 2, 9, and 16, the rejection of claims 1, 8, and 15 is incorporated, and Tsai further teaches:
identifying a user preference specified via input from the client device (Tsai ¶ 0025, “receiving a designated keyword including at least one component keyword”), where the component keyword is the claimed user preference;
determining the one or more keywords based on the user preference (Tsai ¶ 0025, “determine a searching condition”), where the searching condition is the claimed keyword;
transmitting, to the search computing device, a keyword query having the one or more keywords (Tsai ¶ 0025), where the database is searched according to the searching condition; and
receiving the set of digital content from the search computing device that match the one or more keywords (Tsai ¶ 0025), where search results are produced.

The analogous and compatible art of Bhatia, however, teaches:
wherein the query includes a request for documents with negative sentiment regarding the entity (Bhatia ¶ 0030), where documents with a negative sentiment are searched for.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bhatia with those of Tsai, Conrad, and Altaf to search for documents with a negative sentiment in order to track sentiment about a company.

However, neither Tsai, Conrad, Altaf nor Bhatia, teach:
wherein obtaining the set of digital content comprises:
obtaining, from the query, a name of the entity;
matching the name of the entity to names of individuals associated with the entity;
determining the one or more keywords based on the name of the entity, and the names of individuals associated with the entity;

The analogous and compatible art of Morton, however, teaches:
obtaining, from the query, a name of the entity (Morton ¶ 0010, “a search string that includes the company name”);
matching the name of the entity to names of individuals associated with the entity (Morton ¶ 0010, “the metadata association between the company name and the company president's name”); and
determining the one or more keywords based on the name of the entity, and the names of individuals associated with the entity (Morton ¶ 0010), where documents matching the name of the company or the company’s president’s name are located, i.e., using these names as keywords.

.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0220650 A1 (hereinafter “Tsai”), in view of Conrad et al., US 7,809,695 B2 (hereinafter “Conrad’), and Altaf et al., US 2010/0082570 A1 (hereinafter “Altaf”), and further in view of Kang, US 2013/0254209 A1 (hereinafter “Kang”).

As per claims 3, 10, and 17, the rejection of claims 1, 8, and 15 is incorporated, but neither Tsai, Conrad nor Altaf teach:
wherein determining the content attribute for each digital content item in the set of digital content comprises:
performing a sentiment analysis on a portion of each digital content item to determine a sentiment of the portion; and
determining, for each digital content item, a respective value of the content attribute based on the sentiment of the portion and a location of the one or more keywords in the digital content item.

The analogous and compatible art of Kang, however, teaches performing a sentiment analysis on a portion of a search result in order to determine a value of an instance of the keyword in the portion (Kang ¶ 0100).

.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0220650 A1 (hereinafter “Tsai”), in view of Conrad et al., US 7,809,695 B2 (hereinafter “Conrad’), and Altaf et al., US 2010/0082570 A1 (hereinafter “Altaf”), and further in view of Park et al., US 2017/0075538 A1 (hereinafter “Park”).

As per claims 5, 12, and 19, the rejection of claims 1, 8, and 15 is incorporated, and Tsai further teaches:
wherein extracting the core content from the first digital content item comprises:
applying a machine-learning model to the first digital content item that identifies the core content and non-core content in the first digital content item (Tsai ¶¶ 0043-45), where the sections are weighted according to learning.

Tsai, however, does not teach:
removing, from the first digital content item, the non-core content.

The analogous and compatible art of Park, however, teaches displaying only a portion of a document containing a matching keyword, thereby removing non-matching portions (Park ¶ 0258).

.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, US 2017/0220650 A1 (hereinafter “Tsai”), in view of Conrad et al., US 7,809,695 B2 (hereinafter “Conrad’), and Altaf et al., US 2010/0082570 A1 (hereinafter “Altaf”), and further in view of Mathur, US 2010/0287033 A1 (hereinafter “Mathur”).

As per claims 7, 14, and 21, the rejection of claims 1, 8, and 15 is incorporated, but neither Tsai, Conrad nor Altaf teach:
wherein determining a content attribute comprises determining a plurality of content attributes for each digital content item in the set of digital content, the operations further comprising:
receiving a weight for each content attribute of the plurality of content attributes from a user;
determining a score for each digital content item in the set of digital content based on summing the weight for each content attribute determined for the each digital content item; or
selecting the subset of digital content based on each document in the subset of digital content having a respective score that exceeds a threshold value.

The analogous and compatible art of Mathur, however, teaches:
receiving a weight for each content attribute of the plurality of content attributes from a user (Mathur ¶ 0043), where the user assigns a weight to a keyword, where the weight is used to calculate a total score for the keyword based on a number of occurrences;
determining a score for each digital content item in the set of digital content based on summing the weight for each content attribute determined for the each digital content item (Mathur ¶ 0043), where the total weight is calculated by summing each weighted occurrence of a keyword; and
selecting the subset of digital content based on each document in the subset of digital content having a respective score that exceeds a threshold value (Mathur ¶ 0042), where filtering is the selecting.

It would therefore have been obvious to combine the teachings of Mathur with those of Tsai, Altaf and Conrad to allow a user to input weights for the keywords in a query in order to better tailor the search results to the user’s desires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159